Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the filing of the application on 3/18/19.  Since the initial filing, no claims have been amended, added, or canceled. Thus, claims 1-13 are pending in the application.
Drawing Objections
2.	The drawings are objected to for the following informalities:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 602 (Fig. 6), 628 (Fig. 6), and 630 (Fig. 6).
Reference characters 100 (Fig. 1), 104 (Figs. 4 and 5), and 600 (Fig. 6) should have lead lines instead of underlining.  Underlining reference characters is reserved for instances when reference characters represent cross sections or surfaces. See 37 CRF 1.84(q).
Reference characters 602, 604, 606, 608, 610, 612, 614, 618, 620, 622, 624, and 630 (Fig. 6) should be underlined. Reference character 626 (Fig. 6) should have a lead line. See 37 CRF 1.84(q).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet 
Specification Objections
3.	The disclosure is objected to because of the following informalities: 
The specification is objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference character(s) found in the drawings: 602 (Fig. 6), 628 (Fig. 6), and 630 (Fig. 6).
Appropriate correction is required.
Claim Interpretation- 35 USC § 112 – Sixth Paragraph/35 USC § 112(f)

4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an actuating mechanism” (claim 1, ln. 6) and “a force measuring member” (claim 5, ln. 7).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 
6.	The limitations “the actuating mechanism” (claim 3, ln. 1; claim 6, ln. 1) and “the force measuring member” (claim 10, ln. 1) are not interpreted under 35 USC 112(f), as these claims contain sufficient structure to perform the functions of “actuating” and “force measuring.”
Claim Objections
7.	Claims 2 is objected to because the limitation “the limb gripping member mounted” (ln. 2) should read --the limb gripping member is mounted--.  Additionally, the limitation “the guide rail configured” (ln. 3) should read --the guide rail is configured--.
Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.	Claims 5-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Regarding claim 6, the term “the force applying member” (ln. 3) lacks an antecedent basis.  It appears it should read --the force applying assembly--.
	Regarding claim 11, the terms “the required linear force and required displacement of the head” (ln. 3) lack antecedent bases.
Any remaining claims are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 102
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


12.	Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fu et al (2014/0336542).
Regarding claim 1, Fu discloses a rehabilitation system for robotized mobilization of a human glenohumeral joint of a patient (Fig. 3, system 20), the rehabilitation system 
Regarding claim 2, Fu discloses the system further comprising a guide rail (Fig. 3, should traction position guide 27), wherein: the limb gripping member mounted slidably onto the guide rail (Fig. 3, rehab mechanism 500 is mounted slidable onto the should traction positioning guide), and the guide rail configured to limit movements of the patient's arm and the limb gripping member to a linear movement along a second axis (Fig. 3, shoulder traction positioning guide only allows movement of the roatry member 42 along a singe axis).
Allowable Subject Matter
13.	Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
14.	Claims 5-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
the prior art of record does not disclose “a force applying assembly mounted slidably onto the guide rail…and an actuator fixedly attached to the guide rail, the actuator configured to apply a linear force along the first axis to the proximal end of the humerus bone of the patient by moving the force applying assembly on the guide rail and along the second axis” (claim 3, ln. 2-8).
Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Patoglu (2012/0330198), Stevenot et al (2013/0190662), Malosio et al (2013/0237883), Carignan et al (2007/0225620), Donovan et al (5,179,939), and Nef et al (2009/0149783) disclose shoulder rehabilitation devices.
Horosko (2019/0290526) discloses an arm support having a crescent-shaped section and a groove section.
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785